The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response of 4/12/2022 has been entered and considered. Upon entering amendment and the examiner’s amendment below, claims 1, 4, 5, 7, 9-11, 16-17 have been amended. As a result, the previous rejection has been withdrawn.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Frank Y. Liao on 4/28/2022.
1.  (Currently Amended) A coupling interface for establishing an electrical coupling with an electrically conductive article, wherein said coupling interface comprises:
a multi-pole switch assembly;
a controller;
one or more sensors;
the multi-pole switch assembly connected so as to selectively couple a specified voltage to each of a plurality of conductive regions, under the control of the controller,


setting, through the controller, said multi-pole switch assembly in a first specified configuration in a first state to couple a potential difference of a first polarity between a first conductive region and a second conductive region of the plurality of regions, 
measuring, through the one or more sensors, a characteristic of an electrical property between said first conductive region and said second conductive region in the first state,
determining that said characteristic falls within a predetermined range, and
 setting, through the controller, said multi-pole switch assembly in a second specified configuration in a second state to couple a potential difference of a second polarity between said first conductive region and said second conductive region, said second polarity being opposite said first polarity,
measuring, through the one or more sensors, a characteristic of an electrical property between said first conductive region and said second conductive region in said second state,
wherein the coupling interface determines whether said characteristic of an electrical property between said first conductive region and said second conductive region in said first state differs in a predetermined manner from said characteristic of an electrical property between said first conductive region and said second conductive region in said second state, and
when said characteristic of an electrical property between said first conductive region and said second conductive region in said first state differs in the predetermined manner from said characteristic of an electrical property between said first conductive region and said conductive region in said second state, setting, through the controller, said multi-pole switch assembly in a third specified configuration to establish persistent electrical connections to said first conductive region and said second conductive region.
16.  (Currently Amended) A method of establishing an electrical connection with an electrically conductive article coupled across an arbitrary pair of conductive regions, said method comprising: 
in a first state coupling a potential difference of a first polarity between a first  conductive region and a second conductive region, 
measuring a characteristic of an electrical property between said first conductive region and said second conductive region in said first state, 
determining that said characteristic falls within a predetermined range, and in a second state coupling a potential difference of a second polarity between said first 
 measuring a characteristic of an electrical property between said first conductive region and said second conductive region in said second state, 
determining whether said characteristic of an electrical property between said first conductive region and said second conductive region in said first state differs in a predetermined manner from said characteristic of an electrical property between said first conductive region and said second conductive region in said second state, and
 when said characteristic of an electrical property between said first conductive region and said second conductive region in said first state differs in the predetermined manner from said characteristic of an electrical property between said first conductive region and said second conductive region in said second state, establishing respective persistent electrical connections to said first conductive region and said second conductive region.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are deemed to be directed to a nonobvious improvement over the prior art of record, particularly over Lollo (10,879,711) and Reschovsky (2011/0216449).
With respect to independent claim 1, the prior art of record, taken alone or in combination does not teach the limitations “ setting, through the controller, said multi-pole switch assembly in a first specified configuration in a first state to couple a potential difference of a first polarity between a first conductive region and a second conductive region of the plurality of regions, measuring, through the one or more sensors, a characteristic of an electrical property between said first conductive region and said second conductive region in the first state, determining that said characteristic falls within a predetermined range, and  setting, through the controller, said multi-pole switch assembly in a second specified configuration in a second state to couple a potential difference of a second polarity between said first conductive region and said second conductive region, said second polarity being opposite said first polarity, measuring, through the one or more sensors, a characteristic of an electrical property between said first conductive region and said second conductive region in said second state, wherein the coupling interface determines whether said characteristic of an electrical property between said first conductive region and said second conductive region in said first state differs in a predetermined manner from said characteristic of an electrical property between said first conductive region and said second conductive region in said second state, and when said characteristic of an electrical property between said first conductive region and said second conductive region in said first state differs in the predetermined manner from said characteristic of an electrical property between said first conductive region and said conductive region in said second state, setting, through the controller, said multi-pole switch assembly in a third specified configuration to establish persistent electrical connections to said first conductive region and said second conductive region.” The aforementioned limitations in combination with the rest of the limitations in claim 1 renders the claim non-obvious over the prior art of record.
Independent claims 16 and 17 recite similar limitations as in claim 1 and are considered allowable for similar reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RASEM MOURAD/             Examiner, Art Unit 2836                                                                                                                                                                                           /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836